Citation Nr: 1504374	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  07-38 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a disability manifested by joint pain. 

3.  Entitlement to service connection for a right ankle disability.  

4.  Entitlement to service connection for a psychiatric disability. 

5.  Entitlement to service connection for hepatitis C. 

6.  Entitlement to service connection for tinea pedis.
 
7.  Entitlement to service connection for a pulmonary disability, claimed as asthma and bronchitis, to include as due to asbestos exposure.  

(The issue of whether the character of discharge for a period of service from May 28, 1986, to October 7, 1992, constitutes a bar to VA is the subject of a separate decision issued simultaneously under a separate docket number.)
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served honorably on active duty from December 1981 to May 1986. The period of active duty from May 1986 to October 1992 has been found to be under dishonorable circumstances. 

This case came before the Board of Veterans' Appeals (Board) on appeal from decisions of January 2007 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In August 2010, the Board remanded the claims of entitlement to service connection for right ankle and pulmonary disabilities and denied service connection for a back disability, a disability manifested by generalized joint pain, a psychiatric disability, hepatitis C, and tinea pedis.  The Veteran appealed the Board denial to the United States Court of Appeals for Veterans Claims.  In March 2011, the Court issued an Order granting a joint motion of the parties to vacate the Board's decision and remanded the case to the Board for action consistent with the joint motion.  In March 2012, the Board remanded these matters for development consistent with the joint motion.   In April 2013, the Board remanded these matters for additional development. 


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2012, the Board remanded claims for service connection for a back disability, a disability manifested by generalized joint pain, hepatitis C, and tinea pedis for a VA examination to determine the nature and etiology of each claimed condition.  The Board's instructions specifically stated that the VA examination was to performed by a VA physician (medical doctor) or physicians.  However, the Veteran underwent VA examinations in November 2012 that were performed by a registered nurse practitioner.  After the claims file was returned to the Board in April 2013, the Board issued another remand as the prior VA examinations were not performed by a physician.  The Board requested that addendum opinion be obtained from appropriate physicians as to the etiology of each of the disabilities.  In April 2014, an addendum opinion was requested from the prior nurse practioner who performed the November 2012 VA examinations instead of a physician, as instructed in the Board's April 2013 remand instructions.  In light of the failure of the RO to comply with Board's remand instructions in March 2012 and again in April 2013, the Board must remand these claims again for additional VA examinations with appropriate VA physician or physicians (medical doctors).   

The Board also notes that in December 2006 the RO issued a formal finding of unavailability of the Veteran's service medical records after requesting a search of the National Personnel Records Center (NPRC).  Only the Veteran's January 1991 entrance examination and his dental records are associated with the claims file.  In a case where the Veteran's service medical records are unavailable through no fault of his own, there is a heightened obligation for VA to assist him in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty includes obligation to search for alternative medical records which might verify the Veteran's statements.  Moore v. Derwinski, 1 Vet. App. 401 (1991).

Alternate sources of evidence may be used in a claim where there are missing records.  Those sources include statements from service medical personnel; buddy statements; employment physical examinations; medical evidence from hospitals and clinics; evidence from private physicians who may have treated the claimant, especially soon after separation; and letters written during service.

In an April 2013 letter, the Veteran's attorney noted that the Veteran has indicated in the past that he was hospitalized at Fort Sill, Oklahoma during basic training. Inpatient clinical records could be maintained separately from general service medical records and filed according to the hospital where treatment occurred.   However, it does not appear that any additional attempts to search for inpatient hospital records during the Veteran's active service have been undertaken.  As the records may contain information critical to the matters at hand, VA must assist in obtaining such records.  38 C.F.R. § 3.159(c) (2014).

The claims file indicates that the Veteran received inpatient psychiatric treatment in August 2006 at the Boston and Brockton VA facilities.  Those records are not associated with the claims file.  In addition, the file suggests that there may be outstanding VA medical records prior to August 2003, from October 2011 to January 2013, and from April 2014 that should be obtained and associated with the record.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center in St. Louis, Missouri (NPRC), VA's Records Management Center (RMC), and any other appropriate Federal records repository and ask them to conduct a search for the Veteran's complete service medical records.  Make all attempts to obtain all separately stored inpatient medical records from hospitals that were or are located at Fort Sill, Oklahoma.  If no such records are available, then a negative reply is requested.

2.  Provide the Veteran and representative with an additional opportunity to submit any additional service medical records in his possession or to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to his claims on appeal.  The letter should advise the Veteran of alternate sources of evidence that may be used in a claim where there are missing records.  Those sources include statements from service medical personnel; buddy statements; employment physical examinations; medical evidence from hospitals and clinics; evidence from private physicians who may have treated the claimant, especially soon after separation; and letters written during service.

3.  Obtain all outstanding VA inpatient treatment records from the Boston and Brockton VA facilities from July to September 2006, and all outstanding VA medical records from October 2011 to January 2013, and from April 2014 to the present.

4.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise to determine the diagnosis and etiology of any back disability or disability manifested by joint pain.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should provide the opinion with the knowledge that at this time VA has determined that the Veteran's period of service from May 28, 1986, through October 7, 1992, has been characterized as dishonorable, which is considered a bar to VA benefits.  Therefore, any event, injury, or disease during that period of service could not be considered as causing a service-connected disability.  The examiner should provide the following information:

(a)  Identify any back disability or disability manifested by joint pain. 

(b)  Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability or disability manifested by joint pain was incurred in or is otherwise related to honorable active service.  The examiner must consider the Veteran's statements and any other lay statements of record regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

5.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise to determine the diagnosis and etiology of any psychiatric disability.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should provide the opinion with the knowledge that at this time VA has determined that the Veteran's period of service from May 28, 1986, through October 7, 1992, has been characterized as dishonorable, which is considered a bar to VA benefits.  Therefore, any event, injury, or disease during that period of service could not be considered as causing a service-connected disability.  The examiner should provide the following information:

(a)  Identify any current psychiatric disability.. 

(b)  For any psychiatric disability identified, opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability was incurred in or is otherwise related to service.  The examiner must consider the Veteran's statements and any other lay statements of record regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

6.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise to determine the diagnosis and etiology of any hepatitis C.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should provide the opinion with the knowledge that at this time VA has determined that the Veteran's period of service from May 28, 1986, through October 7, 1992, has been characterized as dishonorable, which is considered a bar to VA benefits.  Therefore, any event, injury, or disease during that period of service could not be considered as causing a service-connected disability.  The examiner should provide the following information:

(a)  Identify whether a diagnosis of hepatitis C is warranted. 

(b)  Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hepatitis C was incurred in or is otherwise related to service.  The examiner must consider the Veteran's statements and any other lay statements of record regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

7.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise to determine the diagnosis and etiology of any tinea pedis. The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should provide the opinion with the knowledge that at this time VA has determined that the Veteran's period of service from May 28, 1986, through October 7, 1992, has been characterized as dishonorable, which is considered a bar to VA benefits.  Therefore, any event, injury, or disease during that period of service could not be considered as causing a service-connected disability.  The examiner should provide the following information:

(a)  Identify any tinea pedis or related skin disability that is present. 

(b)  Opine whether it is at least as likely as not (50 percent or greater probability) that any tinea pedis or related skin disability was incurred in or is otherwise related to service.  The examiner must consider the Veteran's statements (as well as other lay statements of record) regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

8.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

